                 Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 1 of 9




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BLAKE INGRAM,                                             CASE NO. C20-5859-JCC
10                              Plaintiff,                     ORDER
11          v.

12   BATES TECHNICAL COLLEGE and LIN
     ZHOU,
13
                                Defendants.
14

15
            Pursuant to the parties’ stipulation (Dkt. No. 11), the parties stipulate to the following:
16
            1. PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties hereby
19
     stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
20
     acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not confer
21
     blanket protection on all disclosures or responses to discovery, the protection it affords from public
22
     disclosure and use extends only to the limited information or items that are entitled to confidential
23
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
24
     confidential information under seal.
25
     //
26


     ORDER
     C20-5859-JCC
     PAGE - 1
               Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 2 of 9




 1          2. “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4          Records and information marked “Confidential” by the producing party that are exempt

 5   from disclosure under the Public Records Act, Chapter 42.56 of the Washington Revised Code,

 6   that may include but are not limited to Protected Health Information (PHI) as defined in the Health

 7   Insurance Portability and Accountability Act of 1996 as revised in 2009 (HIPAA) to include any

 8   information about the health status, provision of health care, or payment for health care that can

 9   be linked to a specific individual; income tax information; social security numbers; month and

10   year of birth; home addresses; personal telephone numbers; driver’s license numbers; private

11   banking and financial records, and passwords.

12          3. SCOPE

13          The protections conferred by this agreement cover not only confidential material (as

14   defined above), but also (1) any information copied or extracted from confidential material; (2) all

15   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

16   conversations, or presentations by parties or their counsel that might reveal confidential material.

17          However, the protections conferred by this agreement do not cover information that is in

18   the public domain or becomes part of the public domain through trial or otherwise.
19          4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

21   or produced by another party or by a non-party in connection with this case only for prosecuting,

22   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

23   categories of persons and under the conditions described in this agreement. Confidential material

24   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

25   that access is limited to the persons authorized under this agreement.

26


     ORDER
     C20-5859-JCC
     PAGE - 2
               Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 3 of 9




 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2   by the Court or permitted in writing by the designating party, a receiving party may disclose any

 3   confidential material only to:

 4                  (a)     the receiving party’s counsel of record in this action, as well as employees

 5          of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                  (b)     the officers, directors, and employees (including in house counsel) of the

 7          receiving party to whom disclosure is reasonably necessary for this litigation, unless the

 8          parties agree that a particular document or material produced is for Attorney’s Eyes Only

 9          and is so designated;

10                  (c)     experts and consultants to whom disclosure is reasonably necessary for this

11          litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

12          (Exhibit A);

13                  (d)     the Court, court personnel, and court reporters and their staff;

14                  (e)     copy or imaging services retained by counsel to assist in the duplication of

15          confidential material, provided that counsel for the party retaining the copy or imaging

16          service instructs the service not to disclose any confidential material to third parties and to

17          immediately return all originals and copies of any confidential material;

18                  (f)     during their depositions, witnesses in the action to whom disclosure is
19          reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

20          Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the

21          Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

22          confidential material must be separately bound by the court reporter and may not be

23          disclosed to anyone except as permitted under this agreement;

24                  (g)     the author or recipient of a document containing the information or a

25          custodian or other person who otherwise possessed or knew the information.

26


     ORDER
     C20-5859-JCC
     PAGE - 3
               Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 4 of 9




 1          4.3      Filing Confidential Material. Before filing confidential material or discussing or

 2   referencing such material in court filings, the filing party shall confer with the designating party,

 3   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 4   remove the confidential designation, whether the document can be redacted, or whether a motion

 5   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 6   designating party must identify the basis for sealing the specific confidential information at issue,

 7   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 8   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 9   the standards that will be applied when a party seeks permission from the Court to file material

10   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

11   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

12   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

13   the strong presumption of public access to the Court’s files.

14          5. DESIGNATING PROTECTED MATERIAL

15          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party

16   or non-party that designates information or items for protection under this agreement must take

17   care to limit any such designation to specific material that qualifies under the appropriate

18   standards. The designating party must designate for protection only those parts of material,
19   documents, items, or oral or written communications that qualify, so that other portions of the

20   material, documents, items, or communications for which protection is not warranted are not swept

21   unjustifiably within the ambit of this agreement.

22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

23   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

24   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

25   and burdens on other parties) expose the designating party to sanctions.

26


     ORDER
     C20-5859-JCC
     PAGE - 4
               Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 5 of 9




 1          If it comes to a designating party’s attention that information or items that it designated for

 2   protection do not qualify for protection, the designating party must promptly notify all other parties

 3   that it is withdrawing the mistaken designation.

 4          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 5   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7   be clearly so designated before or when the material is disclosed or produced.

 8                  (a)     Information in documentary form: (e.g., paper or electronic documents and

 9          deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

10          proceedings), the designating party must affix the word “CONFIDENTIAL” to each page

11          that contains confidential material. If only a portion or portions of the material on a page

12          qualifies for protection, the producing party also must clearly identify the protected

13          portion(s) (e.g., by making appropriate markings in the margins).

14                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

15          and any participating non-parties must identify on the record, during the deposition or other

16          pretrial proceeding, all protected testimony, without prejudice to their right to so designate

17          other testimony after reviewing the transcript. Any party or non-party may, within fifteen

18          days after receiving the transcript of the deposition or other pretrial proceeding, designate
19          portions of the transcript, or exhibits thereto, as confidential. If a party or non-party desires

20          to protect confidential information at trial, the issue should be addressed during the pre-

21          trial conference.

22                  (c)     Other tangible items: the producing party must affix in a prominent place

23          on the exterior of the container or containers in which the information or item is stored the

24          word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

25          protection, the producing party, to the extent practicable, shall identify the protected

26          portion(s).


     ORDER
     C20-5859-JCC
     PAGE - 5
               Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 6 of 9




 1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2   designate qualified information or items does not, standing alone, waive the designating party’s

 3   right to secure protection under this agreement for such material. Upon timely correction of a

 4   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 5   in accordance with the provisions of this agreement.

 6          6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

10   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

11   challenge a confidentiality designation by electing not to mount a challenge promptly after the

12   original designation is disclosed.

13          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

14   regarding confidential designations without court involvement. Any motion regarding confidential

15   designations or for a protective order must include a certification, in the motion or in a declaration

16   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

17   affected parties in an effort to resolve the dispute without court action. The certification must list

18   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
19   to-face meeting or a telephone conference.

20          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

21   intervention, the designating party may file and serve a motion to retain confidentiality under Local

22   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

23   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

24   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

25   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

26   the material in question as confidential until the Court rules on the challenge.


     ORDER
     C20-5859-JCC
     PAGE - 6
               Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 7 of 9




 1           7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2           LITIGATION

 3           If a party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 5   must:

 6                  (a)     promptly notify the designating party in writing and include a copy of the

 7           subpoena or court order;

 8                  (b)     promptly notify in writing the party who caused the subpoena or order to

 9           issue in the other litigation that some or all of the material covered by the subpoena or order

10           is subject to this agreement. Such notification shall include a copy of this agreement; and

11                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

12           the designating party whose confidential material may be affected.

13           8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

15   material to any person or in any circumstance not authorized under this agreement, the receiving

16   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

17   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

18   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
19   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

20   Bound” that is attached hereto as Exhibit A.

21           9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

22           MATERIAL

23           When a producing party gives notice to receiving parties that certain inadvertently

24   produced material is subject to a claim of privilege or other protection, the obligations of the

25   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

26   is not intended to modify whatever procedure may be established in an e-discovery order or


     ORDER
     C20-5859-JCC
     PAGE - 7
               Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 8 of 9




 1   agreement that provides for production without prior privilege review. The parties agree to the

 2   entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

 3          10. NON TERMINATION AND RETURN OF DOCUMENTS

 4          Within 60 days after the termination of this action, including all appeals, each receiving

 5   party must return all confidential material to the producing party, including all copies, extracts and

 6   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 7          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 8   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,

 9   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

10   product, even if such materials contain confidential material.

11          The confidentiality obligations imposed by this agreement shall remain in effect until a

12   designating party agrees otherwise in writing or a court orders otherwise.

13          It is so ORDERED. It is further ORDERED that pursuant to Federal Rule of Evidence

14   502(d), the production of any documents in this proceeding shall not, for the purposes of this

15   proceeding or any other federal or state proceeding, constitute a waiver by the producing party of

16   any privilege applicable to those documents, including the attorney-client privilege, attorney work-

17   product protection, or any other privilege or protection recognized by law.

18          DATED this 22nd day of April 2021.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C20-5859-JCC
     PAGE - 8
                  Case 3:20-cv-05859-JCC Document 12 Filed 04/22/21 Page 9 of 9




                                                EXHIBIT A
 1
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
             I,    ____________________________________          [print   or   type   full   name],   of
 3
     ____________________________________ [print or type full address], declare under penalty of
 4
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
     issued by the United States District Court for the Western District of Washington on _________
 6
     in the case of Blake Ingram v. Bates Technical College and Lin Zhou, Case No. C20-5859-JCC. I
 7
     agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 8
     understand and acknowledge that failure to so comply could expose me to sanctions and
 9
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
10
     any information or item that is subject to this Stipulated Protective Order to any person or entity
11
     except in strict compliance with the provisions of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15
     Date:
16
     City and State where sworn and signed:
17
     Printed name:
18
     Signature:
19

20

21

22

23

24

25

26


     ORDER
     C20-5859-JCC
     PAGE - 9
